Case 1:20-cv-03040-NGG-SJB Document 53 Filed 04/13/21 Page 1 of 4 PageID #: 1562

                                                                                               200 Park Avenue
                                                                                                     Suite 1700
                                                                                             New York, NY 10017

                                                                                                     nelson.legal

                                                                                                Michael R. Nelson
                                                                                C: 212 233 5083 • O: 212 457 1668
                                                                                             nelson@nelson.legal


 April 13, 2021

 VIA ECF

 Magistrate Judge Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:    Wang v. Tesla, Inc., Case No. 20-cv-3040; Motion to Compel

 Dear Magistrate Judge Bulsara:

         Tesla’s continued obstruction of Plaintiffs’ legitimate discovery efforts requires Plaintiffs
 to seek relief from the Court. Plaintiffs respectfully move to compel Tesla to (1) properly respond
 to Plaintiffs’ First Set of Interrogatories and Request for Production of Documents; (2) provide a
 properly prepared “technical” Rule 30(b)(6) witness for deposition; and (3) make current and
 former Tesla employees available for deposition in response to Plaintiffs’ deposition notices
 served on February 3, 2021.

         The parties have made several attempts to confer in good faith in accordance with Fed. R.
 Civ. P. 37(a)(1) and Indiv. R. IV(B), but have been unable to resolve their disputes. See Certificate
 of Conference, attached as Exhibit A. On March 9, 2021, Plaintiffs’ counsel wrote to Tesla’s
 counsel to outline Tesla’s various discovery deficiencies (including each of the topics addressed
 in this motion) and initiate a meet and confer process. The March 9, 2021 letter is attached as
 Exhibit B. Tesla responded on March 10, 2021, acknowledging receipt of Plaintiffs’ letter but
 lacking a substantive response. Tesla’s email response and the ensuing correspondence is attached
 as Exhibit C. On March 15, 2021, counsel for Plaintiffs contacted Tesla’s counsel requesting to
 meet and confer regarding Tesla’s belated objections to a subpoena Plaintiffs served on third-party
 Mobileye, Inc. (addressed in a separate letter motion) as well as the issues raised in Plaintiffs’
 March 9 letter. See Exhibit D. On March 16, 2021, counsel conferred regarding Tesla’s objections
 to the Mobileye subpoena, but Tesla’s counsel indicated he was unable to address Plaintiffs’
 concerns without his co-counsel, Mr. Branigan. On March 24, Plaintiffs’ counsel again wrote to
 Tesla, requesting time to meet and confer regarding the discovery deficiencies raised in Plaintiffs’
 March 9 letter. Plaintiffs’ March 24 email and the ensuing correspondence is attached as Exhibit
 E. On March 31, 2021, the parties finally conferred regarding the deficiencies outlined in
 Plaintiffs’ March 9 letter, to no avail. Tesla confirmed its position and continuing objections by
 email on April 1, 2021. A copy of that email is attached as Exhibit F.




                                New York, NY • Washington, DC • Cleveland, OH
Case 1:20-cv-03040-NGG-SJB Document 53 Filed 04/13/21 Page 2 of 4 PageID #: 1563
                                                                                       Magistrate Judge Bulsara
                                                                                                  April 13, 2021
                                                                                                        Page | 2


 Tesla Should Be Compelled to Respond to Written Discovery

         Plaintiffs served their First Set of Interrogatories and Request for Production of Documents
 (the “Discovery Requests”) on December 22, 2020. Tesla served its responses on January 22,
 2021, but failed to produce even the small set of documents that it agreed to produce in response
 to Plaintiffs’ requests. Plaintiffs’ Discovery Requests are attached as Exhibit G and Tesla’s
 responses are attached as Exhibit H. While Tesla committed during the recent meet and confer
 efforts that its production was forthcoming, to date Plaintiffs still have not received the majority
 of that production. Should Tesla continue to delay, Plaintiffs reserve their right to compel
 production of documents responsive to Requests for Production No. 6 (lawsuit complaints alleging
 a defect in the autopilot driver assistance feature on a 2016 Model X caused a collision resulting
 in property damage and/ or personal injury); No. 9 (copy of the 2016 Model X owner’s manual
 and representative images of the pop-ups displayed to the driver relating to Autopilot use); No. 12
 (a copy of the image related to the subject incident that was captured by the Autopilot forward-
 facing camera on the subject vehicle, as discussed during Tesla’s 30(b)(6) deposition).

        In addition, Tesla’s objections to the Discovery Requests are misplaced and should be
 overruled, and Tesla should be ordered to provide full responses immediately. The deficiencies in
 Tesla’s responses are detailed in Plaintiffs’ March 9 meet and confer letter. See Exhibit B at 3-8.
 As discussed more fully in that letter, in general, Tesla improperly relies on its now familiar but
 misplaced “proportionality” objection, which is based on Tesla’s failure and refusal to
 appropriately value Plaintiffs’ claims, and also improperly attempts to incorporate by reference the
 deposition testimony of its inadequately prepared corporate representative witness (addressed
 below). As further detailed in the March 9 letter, Plaintiffs also seek proper and complete
 responses to Interrogatory Nos. 3, 4, 7, 9-11, 15 and 17 and Requests for Production Nos. 15, 16,
 and 20-24, over Tesla’s specific and improper objections to those Discovery Requests. Plaintiffs
 incorporate the March 9, 2021 deficiency letter in full for a complete explanation of their position.

 Tesla Should Be Compelled to Produce an Adequately Prepared 30(b)(6) Witness and
 Related Vehicle Information

         Tesla also failed to produce an adequately prepared corporate representative witness on
 “technical” issues, and has refused since to re-produce a witness who can respond to Plaintiffs’
 topics for examination. 1 Although Tesla’s “technical” 30(b)(6) witness, Azam Javed, did respond
 to some of Plaintiffs’ 30(b)(6) topics on December 18, 2020, he was woefully unprepared on
 multiple topics and also was prevented by counsel from responding or meaningfully responding to
 certain of Plaintiffs’ questions. A copy of the December 18, 2020 deposition transcript of Azam




 1
  In response to Plaintiffs’ 30(b)(6) notice, Tesla agreed to produce a “technical” witness and a “marketing”
 witness. The deposition of Tesla’s “marketing” witness was scheduled for March 12 (nearly five months
 after Plaintiff’s notice was served), but given Tesla’s failure to produce documents and other discovery
 necessary to prepare for the deposition, Plaintiffs have adjourned it until the scope of discovery has been
 resolved by the Court.
Case 1:20-cv-03040-NGG-SJB Document 53 Filed 04/13/21 Page 3 of 4 PageID #: 1564
                                                                                       Magistrate Judge Bulsara
                                                                                                  April 13, 2021
                                                                                                        Page | 3


 Javed (“Javed Depo.”) is attached as Exhibit I for the Court’s review.2 The deposition notice,
 Tesla’s objections to same, and the parties’ ensuing correspondence is attached as Exhibit J.

          The reasons Tesla should be required to produce an adequately prepared 30(b)(6) witness
 are fully set forth in Plaintiffs’ March 9 letter. See Ex. B at 8-9. In sum, Mr. Javed was unprepared
 to testify regarding numerous critical topics of examination. Moreover, Tesla’s counsel interfered
 with Plaintiffs’ effort to obtain testimony through improper speaking objections, requesting breaks
 while questions were pending, and conferring with the witness on his cell phone while a question
 was pending. Plaintiffs accordingly seek to reconvene Tesla’s “technical” 30(b)(6) deposition so
 that Mr. Javed or another adequately prepared representative can testify fully and completely on
 behalf of Tesla, and request this Court’s intervention to compel Tesla to comply.

         Furthermore, Plaintiffs have requested on multiple occasions that Tesla produce (1) The
 photograph that the vehicle stored that Mr. Javed accessed during his December 18 deposition and
 showed on the record and (2) All of the vehicle data related to this incident. To date, despite
 multiple requests, Tesla has failed to produce both items. In addition, Tesla has refused to produce
 the complete volume of vehicle data due to the size of the data set, although it has agreed to identify
 all categories of available data and produce a subset of data as identified by Plaintiffs. As of today,
 however, Plaintiffs have not even received the list of categories from which to request the promised
 subset. See Ex. K. Plaintiffs request that Tesla be compelled to produce both the vehicle
 photograph accessed during Mr. Javed’s deposition as well as the categories of data and the
 identified subset of that data, and to do so without further delay.

 Tesla Should Be Compelled to Produce Other Properly Noticed Witnesses

         Finally, Tesla has refused to make current and former Tesla employees available for
 deposition in response to several deposition notices that Plaintiff served more than two months
 ago on February 3, 2021. The deposition notices are attached as Exhibit L. Tesla’s counsel
 responded less than one week before the noticed depositions with a blanket refusal to produce the
 witnesses on the purported basis that the noticed depositions are not proportional to the needs of
 the case.3 The parties’ relevant correspondence is attached as Exhibit N. Plaintiffs’ position
 regarding production of these non-corporate representative witnesses is fully set forth in Plaintiffs’
 March 9 letter, which Plaintiffs again incorporate by reference. See Ex. B at 9-10. In short, Tesla’s
 objections to the noticed depositions are misplaced and ignore the fact that the vehicle at issue
 failed to operate as warranted. Moreover, Tesla’s position that Plaintiffs’ claims are somehow
 questionable such that Plaintiffs are not entitled to discovery, because this law firm has brought
 2
  The attached transcript is redacted to reflect Tesla’s confidentiality designations, which were received on
 February 15, 2021. Per the Confidentiality Order, those designations were due to be made no later than
 February 13 (“within 30 days after receipt of the deposition Transcript”). Plaintiffs reserve the right to
 object to the untimeliness of Tesla’s designations.
 3
    Plaintiffs have agreed to adjourn these depositions pending further guidance from the Court.
 Paradoxically, while chastising Plaintiffs for allegedly overbroad and disproportionate discovery and
 refusing to produce witnesses, Tesla on the same day served non-party Progressive Northeast Insurance
 Company with multiple deposition notices, including document production requests. See Ex. M, February
 12, 2021 email communication from M. Berard, attaching deposition notices.
Case 1:20-cv-03040-NGG-SJB Document 53 Filed 04/13/21 Page 4 of 4 PageID #: 1565
                                                                                 Magistrate Judge Bulsara
                                                                                            April 13, 2021
                                                                                                  Page | 4


 other legitimate claims against Tesla, is baseless. The fact that other cases are pending against
 Tesla is irrelevant here and in no way renders Plaintiffs’ claims here or the discovery they seek
 questionable. This Court should reject Tesla’s baseless objections, and compel Tesla to make its
 current and former employees available for deposition.

         In conclusion, Plaintiffs respectfully request that the Court grant their motion and compel
 Tesla to (1) properly respond to Plaintiffs’ First Set of Interrogatories and Request for Production
 of Documents; (2) provide a properly prepared “technical” Rule 30(b)(6) witness for deposition,
 and related vehicle information; and (3) make current and former Tesla employees available for
 deposition in response to Plaintiffs’ deposition notices served on February 3, 2021.

        Plaintiffs can be available for a conference with the Court to discuss these issues at the
 Court’s convenience, and also are prepared to submit further briefing as may be helpful to the
 Court’s consideration.

 Respectfully yours,




 Michael R. Nelson



 cc:    All counsel of record (via ECF)
